Citation Nr: 0940795	
Decision Date: 10/27/09    Archive Date: 11/04/09

DOCKET NO.  06-14 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an effective date earlier than December 
26, 2006, for the award of service connection for gastritis 
with reflux esophagitis.

2.  Entitlement to service connection for allergic rhinitis.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1980 to 
September 1990 and from January to July 1996.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 and January 2008 rating decisions 
of the Roanoke, Virginia, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT

1.  In an April 1992 rating decision, VA denied entitlement 
to service connection for a chronic gastrointestinal 
disorder.  The Veteran was informed of the decision, 
including his right to appeal.  He did not perfect an appeal.  

2.  The April 1992 rating decision is supported by the 
evidence of record and the law in effect at the time.

3.  There was no formal claim, informal claim, or written 
intent to file a claim of entitlement to service connection 
for a gastrointestinal disorder between April 1992 and 
December 25, 2006.

4.  The medical evidence shows that allergic rhinitis was 
first diagnosed five years after the Veteran's second period 
of active service, and the preponderance of the evidence is 
against a finding of a causal link between this disorder and 
any incident of active service.


CONCLUSIONS OF LAW

1.  The April 1992 rating decision is final and does not 
contain clear and unmistakable error.  38 U.S.C.A. §§ 5109A, 
7105(c) (West 2002); 38 C.F.R. § 3.105(a), 20.1103 (2009).

2.  The criteria for an effective date earlier than December 
26, 2006, for the award of service connection for gastritis 
with reflux esophagitis have not been met.  38 U.S.C.A. 
§§ 5107, 5110 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.1, 
3.155, 3.400 (2009).

3.  Allergic rhinitis was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.380 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act
 
The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  As to the claim involving an 
earlier effective date, as service connection for gastritis 
with reflux esophagitis has been granted, and an initial 
rating and an effective date have been assigned, the notice 
requirements of 38 U.S.C.A. § 5103(a), have been met.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  
 
VA did not obtain any records in connection with this claim.  
A claim of entitlement to an earlier effective date usually 
involves addressing the evidence that is already in the 
claims file, which are the circumstances in this case.  The 
Veteran has not identified any other evidence that needs to 
be obtained in connection with this claim.  VA did not 
provide the Veteran with an examination in connection with 
the claim for an earlier effective date, as it does not meet 
the statutory requirements for entitlement to a VA 
examination or medical opinion.  See 38 U.S.C.A. § 
5103A(d)(2)(A)-(C) (West 2002); 38 C.F.R. § 3.159(c)(4)(A)-
(C) (2009).  In sum, there is no evidence of any VA error in 
assisting the appellant that reasonably affects the fairness 
of this adjudication.

As to the claim for service connection for allergic rhinitis, 
there is no issue as to providing an appropriate application 
form or completeness of the application.  VA notified the 
Veteran in correspondence dated in March 2005 of the 
information and evidence needed to substantiate and complete 
a claim, to include notice of what part of that evidence is 
to be provided by the claimant, notice of what part VA will 
attempt to obtain.  VA did fail to fully comply with the 
provisions of 38 U.S.C.A. § 5103 prior to the rating decision 
in question for the claims on appeal.  Specifically, VA did 
not inform the Veteran of how disability evaluations and 
effective dates are assigned until March 2006.  It did not 
readjudicate the claim after this notice.  Nevertheless, any 
prejudice that failure caused was harmless, as the 
preponderance of the evidence is against entitlement to 
service connection for allergic rhinitis.  Thus, any 
questions as to the appropriate disability rating or 
effective date to be assigned are moot.
 
VA fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate the 
claim for service connection.  VA obtained private medical 
records and VA medical records identified by the Veteran.  As 
to providing an examination, the RO did not provide the 
Veteran with an examination in connection with this claim, 
and the Board agrees with that determination.  The reasons 
follow.

In disability compensation claims, the Secretary must provide 
a VA medical examination when there is: (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) evidence establishing that an 
event, injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies; (3) an indication 
that the disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability; and (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  McLendon v. 
Nicholson, 20 Vet. App. 79, 81 (2006), citing 38 U.S.C.A. § 
5103A(d)(2); Paralyzed Veterans of Am. v. Sec'y of Veterans 
Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003); Wells v. 
Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003); 38 C.F.R. 
§ 3.159(c)(4)(i).

In McLendon, the Court addressed each of the above elements 
and how the Board must apply the facts of the case to the law 
regarding when an examination was necessary.  There is no 
issue as to the Veteran being diagnosed with allergic 
rhinitis.  Thus, element (1)-competent evidence of a current 
disability-has been met.  However, where the Board finds the 
evidence lacking is in element (2)-establishing an in-
service event.  

The Veteran has asserted that allergic rhinitis became 
chronic during his period of active duty in 1996 and noted 
that his separation examination showed a finding of 
"recurrent hay fever," which he believes is evidence of his 
chronic allergic rhinitis.  While the Veteran is competent to 
allege that he had allergies during service, he is not 
competent to allege that an in-service finding of "recurrent 
hay fever" is equivalent to a finding of chronic allergic 
rhinitis.  Thus, while the Veteran had allergies in service, 
"[s]easonal and other acute allergic manifestations 
subsiding on the absence of or removal of the allergen are 
generally to be regarded as acute diseases, healing without 
residuals."  38 C.F.R. § 3.380 (2009).  The Board does not 
find that there is evidence of in-service allergic rhinitis, 
as there is no competent evidence showing an in-service 
diagnosis of "allergic rhinitis."  

Additionally hurting the Veteran's credibility that he had 
"constant" allergic rhinitis during his period of service 
in 1996, see VA Form 21-4138, Statement in Support of Claim, 
received March 2008, is the fact that he did not file a claim 
for service connection for allergic rhinitis until 2005-
almost 10 years following his discharge from service.  The 
record shows a clear pattern that the Veteran is not one who 
hesitates to file claims for VA compensation.  He filed a 
claim for service connection for hearing loss immediately 
after his first period of service.  Immediately following his 
second period of service, he filed a claim of entitlement to 
an increase involving his service-connected left ear hearing 
loss and a claim for service connection for right ear hearing 
loss.  If he genuinely believed he had developed chronic 
allergic rhinitis during his second period of service, the 
Board finds he would have included that disability in his 
September 1996 informal claim for benefits.  

Finally, the first showing of a clinical diagnosis of 
allergic rhinitis is five years after the Veteran's discharge 
from service.  Maxson v. West, 12 Vet. App. 453 (1999) 
(service incurrence may be rebutted by the absence of medical 
treatment of the claimed condition for many years after 
service).  This first diagnosis is many years after discharge 
from service and must be considered in light of the 
allegation of "constant" allergic rhinitis in service in 
1996.  This fact adds to the Board's finding that allergic 
rhinitis was not established during the Veteran's second 
period of service.  

In sum, the most probative evidence shows that the appellant 
has not been credible when he has reported a history constant 
allergic rhinitis during his second period of service.  The 
absence of evidence in support of an alleged fact is an 
evidentiary circumstance that weighs against the existence of 
the alleged fact.  Even a May 2001 report of medical 
examination shows a finding of "seasonal" allergic rhinitis 
relieved by over-the-counter medication.  See 38 C.F.R. 
§ 3.380.  The Veteran admitted in his January 2005 informal 
claim for service connection for allergic rhinitis that he 
had been diagnosed with "chronic rhinitis" on March 26, 
2004, which is approximately eight years following his 
discharge from service.  A diagnosis of "chronic rhinitis" 
eight years after discharge from service, and the absence of 
a diagnosis of a chronic condition prior to this time weighs 
against the Veteran's allegation of "constant" allergic 
rhinitis during his second period of service.  The additional 
findings made below regarding the Veteran's lack of 
credibility are incorporated herein.

As a result, because at least one element of the McLendon 
test has not been met in this case, the Board need not reach 
the other elements.  Hence, an examination was not necessary 
to make a decision on the claim.  

The claimant was been afforded a meaningful opportunity to 
participate in the adjudication of the claims and has not 
suggested that there has been a VCAA deficiency as to either 
claim.  Hence, the case is ready for adjudication.  

Analysis-Earlier Effective Date

The Veteran asserts that he warrants entitlement to an 
earlier effective date for the award of service connection 
for gastritis with reflux esophagitis.  Specifically, he 
seeks an earlier effective date of December 31, 1991.  He 
argues that the April 1992 rating decision that denied 
service connection for gastritis with reflux esophagitis 
contained clear and unmistakable error because there was 
evidence of in-service gastrointestinal problems and evidence 
of continuity of symptomatology following his service 
discharge which the RO had ignored.  

For background purposes, in December 1991, the Veteran 
submitted an informal claim, stating he had been seen in 1987 
for burning pain in his stomach/digestive tract.  He stated 
that while the examiner was unable to provide a diagnosis, he 
had continued problems, which required antacid tablets daily 
to stop stomach burning.  

The service treatment records showed the Veteran was seen in 
October 1987 with complaints of stomach pain.  The examiner 
noted to rule out ulcer versus hyperacidity.  An upper 
gastrointestinal series showed that the esophagus was 
unremarkable.  There was no hiatus hernia or esophageal 
reflux.  The stomach was normal in size.  No masses or ulcers 
were seen.  The impression was a negative upper 
gastrointestinal series.  

A November 1990 VA examination report shows examination of 
the nose and sinuses revealed no sinusitis or any other 
pertinent findings.

A January 1992 VA Form 29-8158, Attending Physician's 
Statement, reflects that a Dr. Tan noted a history of 
gastritis and probable reflux esophagitis.  He stated that a 
work-up had been done in Germany, which was not available to 
him.  Dr. Tan noted that stress had been a precipitating 
factor.  An abdominal and chest examination revealed benign 
findings.  He diagnosed gastritis and reflux esophagitis.  

In the April 1992 rating decision, the RO noted the October 
1987 in-service treatment for the stomach pain with the 
negative upper gastrointestinal series and the findings in 
the January 1992 examination report.  The rating decision 
stated, "Records from Dr. Tan shows that he diagnosed the 
[V]eteran to have gastritis and reflux esophagitis with 
stress being the precipitating factor."  The RO determined 
that neither a chronic gastrointestinal disorder was not 
shown in-service, nor was one shown to be diagnosed within 
one year following discharge from service.  

The Veteran was notified of this determination in an April 
1992 letter.  In the notification letter, the RO stated, 
"Service connection for a stomach condition [] is denied as 
service records do not document a chronic gastrointestinal 
condition of service onset nor was one shown to have been 
diagnosed within one year following service."  The Veteran 
submitted a notice of disagreement in June 1992, and the RO 
issued a statement of the case in July 1992.  The Veteran did 
not perfect his appeal, a fact which he concedes.

On December 26, 2006, the Veteran submitted an informal claim 
stating, "The purpose of this statement is to establish a 
new claim for service connection [for] gastroesophageal 
reflux disease."  

In March 2007, the RO sent the Veteran a VCAA letter, noting 
that gastritis with reflux esophagitis had been "previously 
denied."  

In a June 2007 rating decision, the RO denied reopening the 
claim of entitlement to service connection for gastritis with 
reflux esophagitis, stating the Veteran had not submitted new 
and material evidence.  

In an August 2007 letter, the Veteran attacked the RO's 
labeling his gastritis with reflux esophagitis claim as one 
having been previously denied.  See Statement in Support of 
Claim, received August 2007.  Specifically, he stated, 

I believe the VARO Roanoke has erroneously 
misrepresented my 12/23/2006 claim for 
[gastroesophageal reflux disease] as a 
request to reopen a previously denied claim 
for "service-connected disability 
compensation for stomach condition and 
chest pain."  VARO Baltimore, dated 
04/22/1992.  I filed a [notice of 
disagreement] with VARO Baltimore and 
received a [statement of the case], dated 
July 20, 1992.  I did not appeal the 
[statement of the case] and the decision 
became final.  I do not want to reopen this 
claim.  However, this denied claim does 
show a history and continuity of my 
[gastroesophageal reflux disease] symptoms. 
. . . 

A Roanoke duty to assist letter, dated 
March 23, 2007, states, "We are working on 
your application for service-connected 
compensation for: gastritis with reflux 
esophagitis (previously denied)."  I did 
not file a claim for gastritis with reflux 
esophagitis.  However, I did file a claim 
for [gastroesophageal reflux disease] on 
12/23/2006.

My letter to VARO Roanoke, dated 
12/23/2006, clearly states my new claim for 
service connection of [gastroesophageal 
reflux disease].  I believe this should be 
viewed as a new claim.  [Gastroesophageal 
reflux disease] has been diagnosed and 
reflects the predominant disability 
picture. . . .

Id.  (Emphasis in the original.)

In a subsequent statement received in August 2007, the 
Veteran alleged that the April 1992 rating decision contained 
clear and unmistakable error.  He made the following four 
points:

1) Reflux esophagitis is a chronic 
condition.

2) A clear and unmistakable error (CUE) 
occurred when VARO Baltimore overlooked a 
material fact of record: I received a 
diagnosis for reflux esophagitis in January 
1992.  This diagnosis is shown as a matter 
of record in VARO's Baltimore's Statement 
of the Case (SOC), dated 7/20/1992. . . . 

3) The evidence in my claims folder shows 
continuity of reflux esophagitis since 
active military service in 1986.

4) The effective date for my claimed 
condition should be the date of my original 
claim: 12/31/1991.

In a July 2008 statement, the Veteran argued that he had 
filed a claim for an undiagnosed illness less than sixteen 
months following his discharge from service and that a 
January 1992 examination had shown he had been diagnosed with 
gastritis with reflux esophagitis.  He stated that Dr. Tan 
had reviewed his service medical records.  He argued that the 
RO had ignored Dr. Tan's diagnosis "as a possible inferred, 
potential, or implied claim."  The Veteran also stated that 
the RO had failed to develop this evidence.  He additionally 
stated, "Moreover, I did receive the benefit of a 
Compensation & Pension [] examination to ascertain the nature 
and severity of my claimed conditions."  (It appears the 
Veteran meant to state that he did not receive an 
examination.)  The Veteran argued he would have been granted 
service connection for gastritis with reflux esophagitis had 
the RO further investigated his claim.  

A.  Clear and unmistakable error

A rating decision is final and binding as to the conclusions 
based on the evidence on file at the time VA issues written 
notification.  38 C.F.R. § 3.104(a).  A final and binding RO 
decision will be accepted as correct in the absence of clear 
and unmistakable error.  Where the evidence establishes such 
an error, the prior decision will be reversed or amended and 
it will have the same effect as if the corrected decision had 
been made on the same date as the reversed or amended 
decision.  38 C.F.R. § 3.105(a).

To establish a valid clear and unmistakable error claim, the 
Court has identified a three-pronged test to determine 
whether clear and unmistakable error is present in a prior 
determination: (1) either the correct facts, as they were 
known at the time, were not before the adjudicator or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied; (2) the error must be "undebatable" 
and of the sort which, had it not been made, would have 
manifestly changed the outcome at the time it was made; and, 
(3) a determination that there was clear and unmistakable 
error must be based on the record and law that existed at the 
time of the prior adjudication in question.  Damrel v. Brown, 
6 Vet. App. 242, 245 (1994) citing Russell v. Principi, 3 
Vet. App. 310, 313-14 (1992) (en banc).  

The applicable regulations in effect at the time of the 1992 
decision are essentially the same as those currently in 
effect.  Under 38 C.F.R. § 3.303(a) (1992), service 
connection basically meant that the facts, shown by evidence, 
established that a particular injury or disease resulting in 
disability was incurred coincident with service.  See also 38 
U.S.C.A. §§ 1110, 1131 (West 1991).  Service connection could 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
established that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Certain chronic disabilities, such as peptic ulcers, which 
includes gastric or duodenal ulcers, were presumed to have 
been incurred in service if manifest to a compensable degree 
within one year of discharge from active duty.  38 U.S.C.A. 
§§ 1101, 1112 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1992).

The Board has carefully reviewed the evidence of record at 
the time of the April 1992 rating decision and the law extant 
at that time and concludes that the application of the law to 
the facts in this case is against a finding that clear and 
unmistakable error was committed by the RO in its April 1992 
decision when it denied service connection for a stomach 
condition.  The reasons follow.

The Veteran's essential argument is that the RO failed to 
consider evidence in denying his claim or did not accept the 
facts as presented.  The Board disagrees.  The RO 
specifically noted that it had reviewed the service treatment 
records and Dr. Tan's January 1992 statement in both the 
April 1992 rating decision and the April 1992 notification 
letter it sent to the Veteran.  The Veteran appears to 
acknowledge that the July 1992 statement of the case 
addressed the January 1992 medical record, but implies that 
the RO somehow missed it at the time of its April 1992 
determination.  That is an incorrect assumption, since both 
the rating decision and notification letter specifically 
reference that medical record.

Additionally, the Veteran claims that the RO ignored Dr. 
Tan's diagnosis "as a possible inferred, potential, or 
implied claim."  That is inaccurate.  The rating decision 
specifically notes that the RO considered Dr. Tan's diagnosis 
from a January 1992 examination report.  While the RO labeled 
the issue as a "stomach condition" and a "gastrointestinal 
condition" in the notification letter it sent to the 
Veteran, such labeling encompassed gastritis with reflux 
esophagitis since gastritis and reflux esophagitis are 
gastrointestinal disabilities.

The Veteran has also labeled reflux esophagitis as a 
"chronic disease."  The Board has thoroughly reviewed the 
list of "chronic diseases" listed under 38 U.S.C.A. § 1101, 
and reflux esophagitis is not one of them.  Peptic, gastric, 
and duodenal ulcers are chronic diseases.  Id.  There is no 
evidence in the record at the time of the April 1992 rating 
decision that the Veteran had an ulcer at any time during 
service or at the time of the April 1992 rating decision.  A 
service upper gastrointestinal series in 1987 specifically 
showed no ulcer, and there was no ulcer diagnosed in November 
1990 VA examination and Dr. Tan's January 1992 examination 
reports.  Thus, to the extent that the Veteran has alleged 
that reflux esophagitis is a chronic disease warranting 
presumptive service connection, the Board rejects his 
argument as contrary to controlling law.  Id.  

The Veteran appears to argue that he should have been given a 
VA examination at the time of his December 1991 claim.  The 
failure to provide an examination at that time would, at 
worst, constitute an incomplete record and/or a breach of the 
duty to assist, which does not constitute a valid claim of 
clear and unmistakable error.  Cook v. Principi, 318 F.3d 
1334, 1336-47 (Fed. Cir. 2002); Caffrey v. Brown, 6 Vet. 
App. 377, 383 (1994).

Essentially, the gist of the Veteran's arguments is that 
service connection was wrongfully denied at that time.  At 
the time of the April 1992 rating decision, there was one 
finding in the service treatment records of gastrointestinal 
complaints.  There was no subsequent diagnosis of a disease 
or injury in service.  In fact, the in-service upper 
gastrointestinal series showed the esophagus was 
"unremarkable," and there was "no [] esophageal reflux."  
Thus, the service treatment records do not show any 
esophageal disease or injury.  A diagnosis of gastritis with 
reflux esophagitis 16 months after service does not establish 
evidence of continuity of symptomatology (particularly when 
an in-service diagnosis is not shown).  Dr. Tan did not 
attribute gastritis with reflux esophagitis to service.  In 
fact, he noted that he did not have a copy of the Veteran's 
service treatment records (which would not have shown a 
diagnosis of gastritis with reflux esophagitis), which 
refutes the Veteran's allegation that he did review the 
service treatment records.

The Veteran's attack on the April 1992 rating decision is 
clearly a disagreement as to how facts were weighed and 
evaluated.  Such an attack cannot provide a basis upon which 
to find that VA committed clear and unmistakable error.  See 
Luallen v. Brown, 8 Vet. App. 92, 96 (1995); Damrel, 6 Vet. 
App. at 246; Russell, 3 Vet. App. at 310.  Stated 
differently, the Board concludes that the April 1992 rating 
decision was supported by the evidence on file and the law in 
effect at the time.  There was no showing of a 
gastrointestinal disability in service, there is no competent 
evidence of a nexus between the post service diagnosis of 
gastritis with reflux esophagitis and service, and there is 
no competent evidence of a continuity of symptomatology after 
service.  It cannot be stated that service connection for a 
gastrointestinal disability should have been granted in April 
1992.

Accordingly, the April 1992 decision did not contain clear 
and unmistakable error, and that decision is final.  
38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  

Earlier Effective Date

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on a claim for service connection and a claim 
reopened after final adjudication "shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor."  
38 U.S.C.A. § 5110(a) (emphasis added).  The implementing 
regulation clarifies this to mean that the effective date of 
service connection and compensation based on a reopened claim 
will be, "[d]ate of receipt of claim or date entitlement 
arose, whichever is later." 38 C.F.R. § 3.400 (emphasis 
added).

Under 38 C.F.R. § 3.155(a), the Veteran or his representative 
of the Veteran can file an informal claim by communicating an 
intent to apply for one or more VA benefits.  See also 
38 C.F.R. § 3.1(p).  The benefit sought must be identified, 
Stewart v. Brown, 10 Vet. App. 15, 18 (1997), but need not be 
specific, Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  

After having carefully reviewed the evidence of record, the 
Board finds that an effective date earlier than December 26, 
2006, for the award of service connection for gastritis with 
reflux esophagitis is legally precluded.  As determined 
above, the April 1992 rating decision that denied service 
connection for gastritis with reflux esophagitis is final.  
The finality of the rating decision is a legal bar to an 
effective date for the award of service connection for 
gastritis with reflux esophagitis earlier than April 1992.  

Following the unappealed April 1992 rating decision the next 
time the Veteran submitted a claim for service connection for 
a gastrointestinal disorder was on December 26, 2006.  See VA 
Form 21-4138.  The Veteran indicated he was seeking to 
establish "a new claim for service connection of 
gastroesophageal reflux disease."  While the Veteran labeled 
it as a new claim, it was the same claim he filed in December 
1991.  In a January 2008 rating decision, the RO reopened the 
claim and allowed it, assigning an effective date of December 
26, 2006.

Applying the law to the facts of this case, there is no basis 
to grant an effective date prior to December 26, 2006, for 
the award of service connection for gastritis with reflux 
esophagitis, as the RO has granted an effective date based on 
the date the Veteran submitted his claim to reopen.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(r) (effective date of 
an evaluation and an award of compensation based on a 
reopened claim will be, "[d]ate of receipt of claim or date 
entitlement arose, whichever is later" (emphasis added)); 
Sears v. Principi, 16 Vet. App. 244, 248 ("The Court thus 
holds that the effective-date statute, 38 U.S.C.A. § 5110(a), 
is clear on its face with respect to granting an effective 
date for an award of VA periodic monetary benefits no earlier 
than the date that the claim for reopening was filed.").  

The Board has reviewed the evidence of record between April 
1992 and December 2006 to see if the Veteran filed a claim, 
an informal claim, or expressed a written intent to file a 
claim for service connection for a gastrointestinal disorder 
and finds nothing in the record to support such a finding.  
See 38 C.F.R. §§ 3.1(p), 3.155.  Interestingly, June 1996 and 
May 2001 reports of medical history completed by the Veteran 
show he denied ever having or having then "Frequent 
indigestion" and "Stomach or intestinal trouble."  

For the reasons described above, entitlement to an effective 
date earlier than December 26, 2006, for the award of service 
connection for gastritis with reflux esophagitis is denied.  
There is nothing in the record that establishes a basis to 
award an earlier effective date.  See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (in case where law, as opposed to 
facts, is dispositive, claim should be denied or appeal 
terminated because of the absence of legal merit or lack of 
entitlement under the law).

Analysis-Service Connection

The Board has reviewed all the evidence in the Veteran's 
claims file, which includes his written contentions, service 
treatment records, private medical records, and VA medical 
records.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may also be warranted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d). 

Diseases of allergic etiology, including bronchial asthma, 
may not be disposed of routinely for compensation purposes as 
constitutional or developmental abnormalities.  Service 
connection must be determined on the evidence as to existence 
prior to enlistment and, if so existent, a comparative study 
must be made of its severity at enlistment and subsequently.  
Increase in the degree of disability during service may not 
be disposed of routinely as natural progress nor as due to 
the inherent nature of the disease.  Seasonal and other acute 
allergic manifestations subsiding on the absence of or 
removal of the allergen are generally to be regarded as acute 
diseases, healing without residuals.  The determination as to 
service incurrence or aggravation must be on the whole 
evidentiary showing.  38 C.F.R. § 3.380.

Initially, it must be noted that the RO determined that 
allergic rhinitis preexisted both periods of service.  While 
the Veteran reported at entrance into service in 1980 that he 
had hay fever in the summer, the Board does not find that 
such rebuts the presumption of soundness.  See 38 U.S.C.A. § 
1111 (West 2002); 38 C.F.R. § 3.304(b) (2009).  Specifically, 
the presumption attaches where there has been an entrance 
examination in which the later complained-of disability was 
not detected. Bagby v. Derwinski, 1 Vet. App. 225, 227 
(1991).  While the examiner noted the Veteran had hay fever 
in the summer, clinical evaluation of the nose was normal.  A 
finding of a disease that was not present on examination does 
not rebut the presumption of soundness.  Thus, the Board is 
considering only service incurrence as to both periods of 
service, which will be explained in more detail below.

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of service connection for allergic rhinitis.  
Stated simply, service treatment records from both periods of 
service fail to show any treatment for or diagnosis of 
allergic rhinitis.  The Board notes that the findings made 
above as to why the Veteran was not entitled to a VA 
examination are incorporated herein.

The service treatment records from the Veteran's first period 
of service show he was diagnosed with an upper respiratory 
infection in November 1980.  He was diagnosed with sinusitis 
in August 1986.  The Veteran is service connected for 
sinusitis.  He was diagnosed with a viral syndrome in 
February 1988.  None of these medical records show a 
diagnosis of allergic rhinitis, and the Board will not 
conclude that diagnoses of an upper respiratory infection and 
viral syndrome are diagnoses of allergic rhinitis, 
particularly when there is no competent evidence that they 
are one in the same.  In other words, no medical 
professional, when examining the Veteran at those times, 
diagnosed allergic rhinitis.  

Following the Veteran's discharge from service in 1990, he 
was examined by VA in November 1990.  Examination of the nose 
did not reveal a diagnosis of allergic rhinitis.  Indeed, the 
examiner noted "no sinusitis."  A June 1994 private medical 
record shows the Veteran had an allergy to pollen.  

The service treatment records from his second period of 
service are limited.  The June 1996 report of medical 
examination at separation shows a finding of "recurrent hay 
fever."  The Board accepts this report of medical history.  
Again, however, there is no competent evidence that the 
Veteran had allergic rhinitis during his second period of 
active duty.  The separation examiner did not diagnose 
allergic rhinitis at the time of the examiner; rather, he 
reported a history of recurrent hay fever.  The Board will 
not construe a report of "recurrent hay fever" as a 
diagnosis of allergic rhinitis.  

The first time the Veteran was diagnosed with allergic 
rhinitis is in February 2001-almost five years following his 
discharge from service.  See private medical record, dated 
February 14, 2001.  This is evidence against the Veteran's 
claim.  Maxson.  While the Veteran is competent to allege 
that he had nasal congestion in service and from the time he 
was in service until he is diagnosed with allergic rhinitis, 
he is not competent to allege that such symptoms were/are 
indicative of allergic rhinitis.  Hence, the probative value 
of his lay opinion is minimal.

Additionally, to the extent the Veteran has alleged chronic 
nasal congestion during his second period of service, the 
Board does not find the statement consistent with the facts.  
As stated previously, the Veteran is not one who hesitates to 
file a claim for compensation benefits with VA.  Had he 
developed a chronic and/or constant nasal congestion problem 
during his second period of service, the Board feels 
confident he would have included a claim for such symptoms in 
his September 1996 informal claim for benefits.  The absence 
of evidence in support of an alleged fact clearly is an 
evidentiary circumstance that weighs against the existence of 
the alleged fact.

Adding to the Board's questioning of the Veteran's 
credibility is his claim that he had chronic gastrointestinal 
problems from 1986 until the time he filed his claim in 2006.  
Notably, he specifically denied gastrointestinal symptoms in 
June 1996 and May 2001.  He certified that these statements 
were true, and the Board accords such statements high 
probative value, as they were made contemporaneously to the 
time he completed the form.  However, after he filed his 
December 2006 claim for service connection for 
gastroesophageal reflux disease, he alleged having chronic 
gastrointestinal problems since 1986.  This inconsistency 
hurts the Veteran's credibility.  

There is no competent evidence of a nexus between the post 
service diagnosis of allergic rhinitis and either or both 
periods of the Veteran's active duty service.  Here, the 
nexus evidence must consist of medical evidence and not the 
Veteran's lay statements.  A June 1994 private medical record 
shows a finding that the Veteran had pollen allergies.  A May 
1997 private medical record shows the Veteran underwent 
allergy testing and tested positive for grass pollen.  What 
the evidence has shown is the Veteran has seasonal allergies.  
Seasonal and other acute allergic manifestations subsiding on 
the absence of or removal of the allergen are generally to be 
regarded as acute diseases, healing without residuals.  38 
C.F.R. § 3.380.  The evidence does not show the Veteran 
developed a chronic disability involving allergies during 
either period of service.

For all the reasons stated above, the Board finds the 
preponderance of the evidence is against the claim of 
entitlement to service connection for allergic rhinitis.  
Consequently, the benefit of the doubt doctrine is not 
applicable, and service connection cannot be granted.  38 
U.S.C.A. § 5107(b).  Accordingly, the claim is denied.


ORDER

Entitlement to an effective date earlier December 26, 2006, 
for the award of service connection for gastritis with reflux 
esophagitis is denied.

Entitlement to service connection for allergic rhinitis is 
denied.



________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


